DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 15 November 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 15 November 2022 have been fully considered but they are not persuasive.
Regarding claim 17, Applicant argues that Haas does not disclose an error term (pgs. 16–17), but Applicant does not offer any argument against why the feature is necessarily inherent in Haas given the feedback-indicated difference between the present condition and the target.
Applicant’s remaining arguments with respect to claims 1, 2, 10, 24, 20, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 10–12, 14–16, and 24 are objected to because of the following informalities:
In claim 10 on line 7, “heating” is misspelled as “healing.”
Claims 11, 12, 14–16, and 24 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–12, 14–21, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 first recites “a heating element formed with a throttle member” (ln. 4). The claim later recites, however, that “the heating element is positioned on a selected portion of the vehicle and movable therewith such that the heating element provides the generated heat at the selected portion of the vehicle” (lns. 10–12). It seems that the claim already defines that this selected portion of the vehicle would be the throttle member, although mention that the heating element would be movable with said member is definite limitation. The language renders the claim indefinite because it confuses a reader as to how the selected portion of the vehicle may differ from the throttle member. Applicant should clean up the language to avoid this confusion.
Claim 2 recites that “at least one of the heating elements of the plurality of heating element is formed with a portion of the handgrip.” Meanwhile, claim 1 from which it depends already provides for that the heating element is formed with a throttle member. Claim 2 is indefinite because, in the art, it is often the case that the handgrip is also the throttle, leaving a reader confused since it is as if two heating elements could be assigned to one element with different names. The Office guesses that Applicant has inadvertently claimed a broad “throttle member” instead of a narrower “throttle lever” (discussed more below). Therefore, the Office suggests that, to make claim 2 definite, amend “throttle member” in claim 1 to “throttle lever.”
Claim 8 is indefinite because its language substantially (though not perfectly) matches the language of the end of claim 1, such that it is unclear to a reader how claim 8 narrows claim 1. The Office suggests that claim 8 be canceled.
Claim 10 recites “the throttle lever” (ln. 10), which lacks antecedent basis because the claim only earlier recites “a throttle member” (lns. 7–8). The Office has suggested above that Applicant may not have recognized that “throttle member” is broad enough to read on a handgrip. Because “throttle lever” is recited in claim 10, it will interpret “throttle member” as “throttle lever.”
Claim 17 recites, “determine the current signal at least on the determined error term and the compared received temperature to the selected temperature” (lns. 12–13). However, the disclosure explains that the “error term 226 may be determined in the controller 132 by calculating a difference between the set temperature 210 and the heater temperature 224” (para. 46 of the submitted specification). There is no other definition proposed for the error term. Therefore, the claim is indefinite because it presents the error term and the compared received temperature to the selected temperature as separate items, when the disclosure as a whole clearly suggests that they are the same.
Claim 21 recites that “the first heating element is formed with the throttle and the second heating element is formed with a hand grip.” This claim is indefinite for the same reason as claim 1, i.e. that the throttle, in the art, may be a hand grip. The Office recommends the same amendment to claim 1 to make this claim definite.
Claim 24 references “the bus communication system,” but this system is not mentioned in independent claim 10 from which it depends, and is instead mentioned in dependent claim 12. Applicant should amend claim 24 to depend from claim 12, and the Office will examine the claim with that understanding.
Claim 25 provides for “a first heating element formed with a throttle member” and “a second heating element included with a handgrip.” This language renders the claim indefinite for the same reason as for claims 2 and 21, though claim 25 depends from independent claim 17. The Office suggests that the claim replace “throttle member” with “throttle lever.”
Claims 3–7, 9, 11, 12,14–16, and 18–20 are rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–3 and 6–9 are rejected under 35 U.S.C. 103 as being unpatentable over Downey et al. (US Pub. 2004/0007567) in view of Haas et al. (US Pat. 6,770,848) and Horiyama (US Pub. 2006/0196864).
Claim 1: Downey discloses a heater control system (22) of a vehicle (at 18, 20), comprising:
a user input (64, 76) to receive an input of a selected temperature from a user and generate a signal based on the input (para. 69, “selected by the user”; para. 71, “target temperature”);
a heating element (24) formed with a throttle member (para. 51, “right handgrip 20 . . . coupled to the conventional throttle control”) configured to generate heat when a voltage is applied across the heating element (para. 66, “twelve-volt power is supplied to the electrical resistance heating element 24”) based on the signal from the user input (clearly suggested from the details of electrical resistance heating control circuit 22 in para. 65), wherein the generated heat is generated at the throttle member (at 20); and
a controller (22, Z1) configured to control a temperature of the heating element based on a feedback of a sensed temperature of the heating element (para. 71, “temperature dependent, resistance feedback signals from the thermistor 58”; para. 61, “temperature sensor,” “thermistor”) at least by altering a current or a power to the heating element (para. 52, “controls the provision and interruption of electrical current to the electrical resistance heating elements”);
wherein the heating element is positioned on a selected portion of the vehicle (20) and movable therewith (para. 53, “rotatably mounted on the right handlebar”) such that the heating element provides the generated heat at the selected portion of the vehicle.
Downey does not disclose its controller configured to operate via a duty cycle.
However, Haas disclose a similar apparatus with a controller (30) configured to control its heating element (10) based on a duty cycle (col. 6, lns. 6–7, “Pulse Width Modulated,” synonymous with duty cycle).
The advantage of this feature is that it keeps the temperature of the heater more consistent with finer control.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the duty cycle feature of Haas into the controller of Downey to keep the temperature of the heater more consistent with finer control.
Haas clearly suggests its controller allowing a first duty cycle higher than a second duty cycle required to achieve the selected temperature, since this is a part of pulse width modulation with a PID controller, but it is not so explicit in the disclosure.
However, Horiyama discloses a heating element (71, 72) and a controller (85) a controller configured to operate the heating element at a first duty cycle higher than a second duty cycle required to achieve the selected temperature (para. 80, “warm up the vehicle seat quickly by providing the control unit 85 for supplying the electric current larger than the normal operating level . . . for the predetermined time period after applying the electric power source and for restoring the electric current back to the normal operating level after passage of the predetermined time period”).
The advantage of this feature is that it provides for rapid preheating.
Therefore, it would have been obvious to one of ordinary skill in the art to add the preheating current feature of Horiyama to the controller of Haas to provide for rapid preheating.
Claim 2: Downey discloses a handgrip configured to be grasped by a hand (18, 20);
wherein the heating element includes a plurality of heating elements (one at each of 18, 20);
wherein at least one of the heating elements of the plurality of heating elements is formed with a portion of the handgrip (see 24 in fig. 3).
Claim 3: Downey discloses a temperature sensor (58);
wherein the temperature sensor is operable to:
sense the temperature at a location (para. 61, “embedded within the casing”); and 
transmit a signal indicative of the sensed temperature to the controller (para. 71, “temperature dependent, resistance feedback signals from the thermistor 58”).
Claim 6: Downey does not disclose the controller including a proportional and integral controller that transmits a duty signal to a drive based on the temperature relative to the selected temperature to at least one of achieve or maintain the temperature at the selected temperature.
However, Haas discloses a controller (30) including a proportional and integral controller (col. 5, lns. 56–57) that transmits a duty signal to a drive (col. 6, lns. 6–7, “Pulse Width Modulated”) based on the temperature relative to a selected temperature to at least one of achieve or maintain the temperature at the selected temperature (col. 6, lns. 15–25, “thermistor 22”).
Just like with the duty cycle mentioned in claim 1, the advantage of this feature is that it keeps the temperature of the heater more consistent with finer control, and it would have been obvious to one of ordinary skill in the art to incorporate the proportional and integral duty cycle controller of Haas into the controller of Downey to keep the temperature of the heater more consistent with finer control.
Claim 7: Modified as per claim 6 above, Haas discloses the selected temperature being a temperature range (col. 5, ln. 51, “+/–4 degrees Fahrenheit).
Claim 8: Modified as per claim 1 above, Horiyama discloses a driver (85) being operable to drive a heating element (71, 72) at a first power greater than a second power needed to maintain a selected temperature (para. 80, “warm up the vehicle seat quickly by providing the control unit 85 for supplying the electric current larger than the normal operating level . . . for the predetermined time period after applying the electric power source and for restoring the electric current back to the normal operating level after passage of the predetermined time period”).
Claim 9: Modified as per claim 6 above, Haas discloses the duty signal being greater when the temperature is less than the selected temperature (inherent with pulse width modulation, described in col. 7, lns. 44–55; see also that Haas has its own thermistor 23).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Haas and Horiyama as applied to claim 1 above, and further in view of Biller (US Pub. 2011/0192832).
Claim 4: Downey does not disclose the controller being configurable to execute instructions to determine the temperature of the heater element based on a resistance of the heater element and a known temperature coefficient of resistance for a conductor material of the heater element. Instead, Downey uses a thermistor at a location only near the heating element.
However, determining a temperature of a heating element based on a known temperature coefficient of resistance for a conductor material is well known in the art, with one example disclosed in Biller (heater element 30; para. 26, “temperature coefficient(s) of resistance”).
The advantage of this feature is that it does not require a separate temperature sensor.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the thermocouple of Downey with the coefficient of resistance temperature sensor of Biller to void the need for a separate temperature sensor.
Claim 5: Modified as per claim 4 above, Biller discloses the resistance being determined based on a measured current to the heater element (current sensor 42) and a measured voltage across the heater element (voltmeter circuit 44).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Haas and Horiyama as applied to claim 1 above, and further in view of Hansen et al. (US Pat. 7,214,906).
Downey discloses its heating element configured to generate heat including at least a first heating element configured to generate heat (24 in 18) and a second heating element configured to generate heat (24 in 20);
wherein the first heating element is formed with the throttle (20, see para. 51) and the second heating element is formed with a hand grip (18).
Downey does not disclose its controller being configured to control the first heating element independent of the second heating element, wherein the heat generated by the first heating element is different than the heat generated by the second heating element. Downey only discloses one control circuit 22 that controls both heating elements.
However, Hansen discloses a similar apparatus with a controller (32) configured to control a first heating element (16) independent of a second heating element (18), wherein the heat generated by the first heating element is different than the heat generated by the second heating element (col. 10, ln. 66 to col. 11, ln. 4).
It would have been obvious to one of ordinary skill in the art to implement the independent heater control of Hansen with the first and second heating elements of Downey to allow a user to select a preferred temperature on each handle side.
Claims 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Shirayanagi (JP 2004-009851 A), Haas, and Biller.
Claim 10: Downey discloses a system (22) to control a temperature of a heater (24), comprising:
an input (64) having an input member (76) for a user (para. 69, “selected by the user”) to select a temperature (para. 71, “target temperature”) and generate a signal based on the input (para. 71, “input . . . of the variable potentiometer 64,” where a signal is necessary and inherent given the inter-element communication);
a plurality of heating elements (24) configured to generate heat when a current is driven through a conductive member of each of the heating elements (para. 52, “electrical current to the electrical resistance heating elements 24”), wherein the plurality of heating elements includes at least one heating element at a hand grip (18, 20), wherein the at least one heating element at a hand grip is formed with the handgrip (at each of 18, 20);
a driver (22, Z1; para. 73, “driving current”) to drive the current to the heating element (para. 73, “power the heating elements”); and
a controller (22) configured to control a temperature of the heating element at least by:
receiving a temperature signal based on a temperature of the heating element (para. 71, “temperature dependent, resistance feedback signals from the thermistor 58”),
comparing the received temperature to a selected temperature (para. 71, “compares”), and
outputting a signal to control the current to the heating element based on the compared received temperature to the selected temperature (see para. 73 discussing the driving current depending on the thermistor measurement).
Downey does not disclose its plurality of heating element including at least one heating element at a throttle lever, wherein the at least one heating element at the throttle lever is formed with the throttle lever.
However, Downey itself teaches that its heater may similarly be employed in “vehicle seats” and other elements (para. 82).
Meanwhile, Shirayanagi discloses at least one heating element (evident from thumb warmer switch knob 4) at a throttle lever (S) that is formed with the throttle lever (a plain reading of Shirayanagi suggests that the heater is within throttle lever S).
It would have been obvious to one of ordinary skill in the art to add the heaters for the seat taught by Downey itself, and for the throttle taught by Shirayanagi, into the embodiment disclosed by Downey to provide more comfort to a user in cold weather.
Furthermore, it would have been obvious to have the controller of Downey control the temperature of each of these heating elements in the same way that it does its handlebar heaters, particularly since Shirayanagi discloses a grip warmer switch knob 3 separate from its thumb warmer switch knob 4, and a user may desire individual heating control for greater comfort optimization.
Downey does not disclose outputting a current signal for temperature control; wherein the current signal is operable to vary or maintain the current.
However, Haas discloses outputting a current signal for temperature control (col. 6, lns. 6–7, “Pulse Width Modulated”); wherein the current signal is operable to vary or maintain the current (ibid.).
The advantage of this feature is that it keeps the temperature of the heater more consistent with finer control.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the current temperature signal of Haas into the controller of Downey to keep the temperature of the heater more consistent with finer control. 
Downey does not disclose its controller being configured to determine the temperature of the heating element based on a determined resistance of the heating element at least by receiving a signal regarding the current to the heating element and a voltage across the heating element. Downey uses a thermistor at a location only near the heating element.
However, determining a temperature of a heating element based a current and a voltage is well known in the art, with one example disclosed in Biller (heating element 2, current sensor 42, voltmeter circuit 44).
The advantage of this feature is that it does not require a separate temperature sensor.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the thermocouple of Downey with the coefficient of resistance temperature sensor of Biller to void the need for a separate temperature sensor.
Claim 14: Downey discloses the temperature signal is the determined temperature (para. 71, “temperature dependent, resistance feedback signals”; operation not meaningfully changed by the addition of Biller since Downey’s thermocouple also determines temperature from a resistance).
Claim 15: Downey modified by Haas as per claims 10 and 17 above a controller (Downey: 22) transmitting a duty signal to a driver (Haas: col. 6, lns. 6–7) based on the temperature relative to a selected temperature to at least one of achieve or maintain the temperature at the selected temperature (Downey: para. 71).
Downey does not disclose a proportional and integral controller.
However, Haas discloses a proportional and integral controller (col. 5, ln. 56 to col. 6, ln. 14, “proportional integral derivative”).
The advantage of this feature is that it provides for efficient and effective heating control.
Therefore, it would have been obvious to one of ordinary skill in the art to add the proportional and integral controller to the controller of Downey to provide for efficient and effective heating control.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Shirayanagi, Haas, and Biller as applied to claim 10 above, and further in view of Gostomski (US Pat. 3,674,104).
Downey does not disclose a vehicle having at least a ski, a track, a motor to drive the track, and a power source.
However, Downey clearly suggests that its heated handgrips can be part of a snowmobile (see abstract and paras. 2, 4, 7, and 9).
Furthermore, a ski, a track, a motor to drive the track, and a power source are all conventional elements of snowmobiles, as for example shown in Gostomski (skis 52, track 23, a motor to drive the track 24, and a power source 28), and so one of ordinary skill in the art would have included these elements when incorporating the heated handgrips of Downey into a snowmobile.
Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Shirayanagi, Haas, Biller, and Gostomski as applied to claim 11 above, and further in view of Hamlin et al. (US Pub. 2015/0130209) and Nagao et al. (US Pub. 2010/0097325).
Claim 12: Downey does not disclose a bus communication system; wherein the input member includes a configurable touch screen mounted on the vehicle and accessible by the user while riding the vehicle; wherein the input member is operable to communicate with the controller via the bus communication system.
However, bus communication systems are well known, as for example shown in Hamlin (see para. 109 discussing a “bus network” that facilitates electronic communication between elements of an electrical system 900).
Furthermore, touch screens used for controlling vehicle features are already known, as disclosed in Nagao, which discloses a configurable touch screen (40) mounted on the vehicle (on left handlebar 24) and accessible by the user while riding the vehicle (40 being just as accessible as handlebar 24 is to a user). The advantage of this feature is that it provides for digital control.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the potentiometer knob of Downey with a touch screen like that shown in Nagao to provide for digital control of the handlebar heaters, and to connect the touchscreen of Nagao to the controller of Downey via the bus taught by Hamlin as a suitable means of electrically connecting the touchscreen to the controller so that the touchscreen can control the controller and therefore the heating element (MPEP § 2144.07).
Claim 24: Downey modified by Shirayanagi and Hamlin discloses the controller (Downey: 22) being configured to control the plurality of heating elements independently (as mentioned as taught by Shirayanagi above with 3 and 4) via communication through the bus communication system (Hamlin: para. 109, “bus network”).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Shirayagani, Haas, and Biller as applied to claim 10 above, and further in view of Horiyama.
Modified as per claim 10 above, Downey does not disclose its driver being operable to drive the heating element at a first power greater than a second power, wherein the second power is needed to maintain the selected temperature.
However, Horiyama discloses a driver (85) being operable to drive a heating element (71, 72) at a first power greater than a second power, wherein the second power is needed to maintain a selected temperature (para. 80, “warm up the vehicle seat quickly by providing the control unit 85 for supplying the electric current larger than the normal operating level . . . for the predetermined time period after applying the electric power source and for restoring the electric current back to the normal operating level after passage of the predetermined time period”).
The advantage of this feature is that it provides for rapid preheating.
Therefore, it would have been obvious to one of ordinary skill in the art to add the preheating current feature of Horiyama to the controller of Downey to provide for rapid preheating.
Claims 17, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Shirayanagi and Haas.
Claim 17: Downey discloses a method to control a temperature in a heater system (22, 24), comprising:
receiving an input signal from an input member (64, 76; where a signal is necessary and inherent given the inter-element communication) by a (para. 69, “selected by the user”) user to select a temperature (para. 71, “target temperature”);
generating heat with a plurality of heating element (24);
driving a current to the heating element (para. 52, “electrical current to the electrical resistance heating elements 24”); and
determining the current signal with a controller (22, Z1) at least by:
determining a temperature of the heating element (via thermistor 58)
comparing the determined temperature to the selected temperature (para. 71, “compares the corresponding temperature with a target temperature”), and
controlling the current to the heating element from the driver based on the compared received temperature to the selected temperature (see para. 73 discussing the driving current depending on the thermistor measurement).
Downey does not disclose driving a current independently to each of the heating elements.
However, Shirayanagi discloses a similar apparatus with a plurality of heating elements each having current driven to them independently (separately via grip warmer switch knob 3 and thumb warmer switch knob 4).
It would have been obvious to one of ordinary skill in the art to include the independently driven heating elements of Shirayanagi to provide a user with greater comfort optimization.
Downey does not disclose determining an error term, determining a current signal based at least on the determined error term and the compared received temperature to the selected temperature, and outputting the determined current signal to control the current to the heating element from the driver.
However, Haas discloses determining an error term (see the PID controller mentioned in col. 5, lns. 56–57; the error term (i.e. feedback-indicated difference between present condition and target) being a necessary and inherent feature of such a controller), determining a current signal (col. 6, lns. 6–7, “output signal,” “Pulse Width Modulated”) based on the determined error term and the compared received temperature to the selected temperature (determined via thermistor 22).
The advantage of these features is that they keep the temperature of the heater more consistent with finer control, and it would have been obvious to one of ordinary skill in the art to incorporate the feedback-based error term heater current control system of Haas into the controller of Downey to keep the temperature of the heater more consistent with finer control.
Claim 18: Downey discloses receiving a temperature signal based on a temperature of the heating element at least by measuring the temperature with a temperature sensor (para. 71, “temperature dependent, resistance feedback signals from the thermistor 58”); and transmitting a temperature signal to be received by the controller (clearly suggested with microprocessor Z1 in para. 71).
Claim 25: Modified as per claim 17 above, Shirayanagi discloses providing the heating elements as a first heating element formed with a throttle member (controlled via thumb warmer switch knob 4) configured to be directly engaged by a user during operation of a vehicle and a second heating element included with a handgrip (controlled via thumb warmer switch knob 4) to be configured to be directly engaged by the user during operation of the vehicle.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Shirayanagi and Haas as applied to claim 17 above, and further in view of Biller.
Downey does not disclose determining the temperature of the heating element comprising measuring the current to the heating element; measuring a voltage across the heating element; calculating a resistance based on the measured current and measured voltage; and determining the temperature of the heating element based on the calculated resistance.
However, Biller discloses determining the temperature of the heating element (30) comprising measuring the current to the heating element (current sensor 42); measuring a voltage across the heating element (voltmeter circuit 44); calculating a resistance based on the measured current and measured voltage (para. 23, “calculate the heater element’s 30 resistance/impedance”); and determining a temperature of the heating element based on the calculated resistance (para. 23, “calculate the heater element’s 30 average temperature”).
The advantage of this feature is that it does not require a separate temperature sensor.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the thermocouple of Downey with the coefficient of resistance temperature sensor of Biller to void the need for a separate temperature sensor.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Shirayanagi and Haas as applied to claim 25 above, and further in view of Hamlin.
Modified as per claim 17 above, Haas discloses outputting the current signal to vary the current to the heating element from the driver (Haas: col. 6, lns. 6–7, “Pulse Width Modulated”) to maintain the temperature of the heating element within a selected range of the user selected temperature (col. 5, “+/–4 degrees Fahrenheit).
Downey modified by Haas does not disclose communicating the input signal from the input member to the controller via a bus communication system; and communicating the current signal via the bus communication system to the driver.
However, bus communication systems are well known, as for example shown in Hamlin (see para. 109 discussing a “bus network” that facilitates electronic communication between elements of an electrical system 900).
It would have been obvious to one of ordinary skill in the art to add the bus communication system of Hamlin to Downey modified by Haas as a suitable means of electronically sending the input signal of Downey to the controller of Downey and sending the current signal of Haas to the driver of Downey. MPEP § 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761